DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haub (US 2004/0152429).
As to claim 1, Haub discloses a radio frequency module (see at least figure 3) comprising: a first filter 304 that is arranged on a first path 302 connecting a common terminal (see the common terminal of filter 304 and duplex filter 104) and a first input/output terminal 324, the first filter 304 having a first frequency band as a first pass band (see paragraph [0028] which discloses that the two receivers 301, 302 operate in different frequency bands); a second filter (see RX filter of duplex filter 104) that is arranged on a second path 301 connecting the common terminal and a second input/output terminal 326, the second filter having a second frequency band different from the first frequency band as a second pass band (see paragraph [0028] which discloses that the two receivers 301, 302 operate in 
As to claim 2, Haub discloses a first amplifier circuit 311 (see at least figure 3) arranged in the second path 301, wherein the first amplifier circuit 311 is controlled based on the signal indicating the detection result (see paragraph [0029]).
As to claim 3, Haub discloses a control circuit 308 (see at least figure 3) configured to control the first amplifier circuit based on the signal indicating the detection result (see paragraph [0029]).
As to claim 4, Haub discloses that a gain of the first amplifier circuit 311 is controlled based on the signal indicating the detection result (see paragraph [0029]).
As to claim 5, Haub discloses that the gain of the first amplifier circuit is controlled by control over an operation current of the first amplifier circuit, a number of loads included in the first amplifier circuit, or a number of transistors included in the first amplifier circuit, based on the signal indicating the detection result (see the legend “gain current” control signals coupled to variable amplifier 311 in figure 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Haub in view of Mevel (US 2010/0009646).
As to claim 8, Haub fails to disclose the first detection circuit 322 includes a signal detection circuit to which the leakage signal is inputted and configured to detect the leakage signal that is inputted, and an integration circuit configured to integrate a signal indicating a signal detection result in the signal detection circuit and output an integrated signal obtained by integration as the signal indicating the detection result.  Mevel discloses that a detection circuit (see figure 1) includes a signal detection circuit 26 to which a signal is inputted and configured to detect the signal that is inputted, and an integration circuit 32 configured to integrate a signal indicating a signal detection result in the signal detection circuit and output an integrated signal obtained by integration as the signal indicating the detection result (see paragraph [0004]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Mevel to Haub, in order to properly detect a signal level.
As to claim 12, the combination of Haub and Mevel discloses that the first detection circuit further includes a coupler (see signal extracted from terminal “Pout” and coupled to detection circuit 26 in Mevel, figure 1) configured to extract the leakage signal from the first path, and the leakage signal extracted by the coupler is inputted to the signal detection circuit.
As to claim 13, the combination of Haub and Mevel discloses that the signal detection circuit is a comparator 28 (see Mevel, figure 1) to which the leakage signal and a reference voltage are inputted, .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Haub in view of Mevel (US 2010/0009646) as applied to claim 8 above, and further in view of Dupas (US 2003/0053182).
As to claim 10, the combination of Haub and Mevel fails to disclose that the first detection circuit further includes a third amplifier circuit configured to amplify the leakage signal, and the leakage signal is inputted to the signal detection circuit via the third amplifier circuit.  Dupas discloses that a detection circuit includes an amplifier circuit 23 (see figure 2) configured to amplify an input signal, and the input signal is inputted to a signal detection circuit (24, 25, 27) via the third amplifier circuit 23. Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Dupas to the combination of Haub and Mevel, so that the amplified leakage signal would be easier to be detected by the signal detection circuit.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Haub in view of Mevel (US 2010/0009646) as applied to claim 13 above, and further in view of Bien (US 7,564,275).
As to claim 15, the combination of Haub and Mevel fails to disclose that the comparator has a function of varying frequency characteristics of the comparator.  Bien discloses that a comparator has a function of varying frequency characteristics of the comparator (see column 9 lines 9-13).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Bien to the combination of Haub and Mevel, in order to detect signal level at a desired frequency.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Haub in view of Mevel (US 2010/0009646) as applied to claim 13 above, and further in view of Junell (US 2009/0232189).
.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Haub in view of Mevel (US 2010/0009646) as applied to claim 8 above, and further in view of Grens (US 10,211,863).
As to claim 18, the combination of Haub and Mevel fails to disclose that the signal detection circuit is a rectifier circuit configured to rectify the leakage signal that is inputted and output a signal obtained by rectification as the signal indicating the signal detection result.  Grens discloses that a signal detection circuit is a rectifier circuit configured to rectify an input signal that is inputted and output a signal obtained by rectification as the signal indicating the signal detection result (see column 8 lines 42-48).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Grens to the combination of Haub and Mevel, in order to have a simple and low-cost technique of detecting an input signal.
Allowable Subject Matter
Claims 6-7, 9, 11, 14, 17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 6, the prior art fail to disclose that an input impedance of the first amplifier circuit is controlled based on the signal indicating the detection result.
As to claims 7, 20, the prior art does disclose that a second amplifier circuit 310 (see Haub, at least figure 3) arranged in the first path 302; but fails to disclose that an input impedance of the second amplifier circuit 310 is controlled based on the signal indicating the detection result.

As to claim 11, the prior art fail to disclose that the first detection circuit further includes a mixer configured to mix the leakage signal and a signal in the first frequency band, and the leakage signal is inputted to the signal detection circuit via the mixer.
As to claim 14, the prior art fail to disclose that the comparator has a frequency characteristics that correspond to the second frequency band and do not correspond to the first frequency band.
As to claim 17, the prior art fail to disclose that the reference voltage is variably controlled based on a comparison result outputted from the comparator when the leakage signal is not inputted to the comparator.
 As to claim 19, the prior art fail to disclose that a third filter that is arranged on a third path connecting the common terminal and a third input/output terminal, the third filter having a third frequency band different from the first frequency band and the second frequency band as a third pass band; and a second detection circuit connected to the third path and configured to detect a leakage signal in the second frequency band leaked to the third path, and output a signal indicating a detection result.
Response to Arguments
Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive.
Regarding independent claim 1, applicant asserts that:
“Regarding independent claim 1, Haub does not teach or render obvious “a first detection circuit connected to the first path and configured to detect a leakage signal in the second frequency band leaked to the first path and output a signal indicating a detection result,” as recited by the claim. The action cites to Haub [0030] and [0032] and to circuit 322 to teach this feature.”

Haub discloses at paragraph [0030] that “A novel aspect of present invention is the use of an ADC 322,325 that is different from the prior art since it is a wide-range, wide bandwidth unit, which is needed for out-of-band signal strength measurements”.  Therefore, the ADC 322 apparently is a detector, or at least a part of a detector, which measures or detects the out-of-band strength which is leaked from the second path 301 to the first path 302.  
In addition, it is noted that signals in the second frequency band of the second path 301 are in fact outside of the channel bandwidth of the first path 302; therefore, the first detection circuit 322 inherently detects signal in the second frequency band leaked to the first path 302 as recited in the claim.  Baud in fact mentions leakage problems at paragraphs [0029], [0030].
For the foregoing reasons, the examiner contends that Haub discloses the claimed limitations “a first detection circuit connected to the first path and configured to detect a leakage signal in the second frequency band leaked to the first path and output a signal indicating a detection result”.
Regarding claim 8, applicant asserts that:
“Instead, the action cites Fig. 1 in Mevel, noting “a signal detection circuit” 26 therein. But as described in paragraph [0004] in Mevel, a power detector 26 detects the power of the amplified broadband signal at the output Pout of the RF amplifier 12. Identifying a power level does not necessarily have anything to do with detecting a leakage signal. And while Melvel [0004] mentions a desired signal fW and unwanted signals in adjacent bands, nothing therein indicates that any unwanted signals from another signal path are detected by the power detector 26, or that those signals are actually the claimed leakage signal.”
The examiner, however, disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
not relied on for a teaching of a detector which detects a leakage signal.  In addition, the primary reference teaches a detector which detects a leakage signal as set forth above.   Therefore, the combination of Haub and Mevel as a whole apparently reads on the claimed limitations.
Regarding claim 12, applicant asserts that:
“Similarly, regarding claim 12, Mevel does not teach that “the first detection circuit further includes a coupler configured to extract the leakage signal from the first path.” The action cites the “signal extracted from the terminal ‘Pout’” for this feature. However, the signal Pout is merely the amplified broadband signal at the output of the RF amplifier 12, not a “leakage signal.” Further, Mevel does not mention a coupler.”
The examiner, however, disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
In this case, Mevel is not relied on for a teaching of a detector which detects a leakage signal.  In addition, “a coupler” is defined by Dictionary.com as “a person or thing the couples or links together”.  Since the common node at “Pout” (see figure 1) links amplifier 10 and detector 26 together, it reads on the claimed “a coupler” for the broadest reasonable interpretation.  The primary reference, Haub, teaches a detector which detects a leakage signal as set forth above.   Therefore, the combination of Haub and Mevel as a whole apparently reads on the claimed limitations.
For the foregoing reasons, the examiner contends that the rejections to claims 1-5, 8, 10, 12-13, 15-16, and 18 are proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646